LECHE, J.
Plaintiff seeks in this suit to recover the custody and possession of certain movables which he values at $375.10, and he also prays for the recovery of $5,000 damages. Plaintiff’s demand was refused, and his suit dismissed by the trial court, and he has appealed.
Appellee has made no appearance in this court.
A mere inspection of the record shows that plaintiff’s demand for damages is grossly exaggerated. Accepting as true every fact which he alleges in his petition, a most liberal award could not reasonably amount to the lowest limit of our jurisdiction.
Wherefore it is ordered that plaintiff and appellant pay the costs of the present appeal to this court, and that this appeal be transferred to the Court of Appeal for the parish of Orleans upon plaintiff’s filing the record in said court within 15 days from the finality of this decree.